Back to Form 8-K
[form8-k.htm]
Exhibit 10.1
 
[CMS LOGO]
 
DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard
Baltimore, Maryland 21244-1850
 

CENTER FOR DRUG AND HEALTH PLAN CHOICE     

                                                                                                                     
September 10,
2009                                                                                      
                                                                                                         
 CONTRACT Id: S5967


Heath Schiesser
8735 Henderson Road
Tampa, FL 33634


RE: 2010 Contract Renewal for Contract S5967


Dear Heath Schiesser,


The Centers for Medicare and Medicaid Services (CMS) is pleased to inform you
that we are renewing your organization’s Medicare Prescription Drug Plan (PDP)
Sponsor contract effective January 1, 2010 through December 31, 2010.  This
renewal is issued based on our approval of your bids and receipt of your signed
2010 Benefit Attestation,   This contract renewal includes any applicable
addendum that governs the operation of Employer/Union-Only Group Waiver (“800
Series”) Plans.


CMS will continue to provide Prescription Drug Benefit program information to
contracting organizations through the Health Plan Management System (HPMS) and
the CMS Web site.   It is imperative that you monitor both of these resources to
stay current on program requirements and information.  We further remind you to
ensure that your organization’s contact information in HPMS remains accurate, as
that is our primary mechanism for contacting contracted organizations.


We look forward to continuing to work with you in serving Medicare beneficiaries
in your service area.  If you have any questions, please contact your Account
Manager.


Sincerely,



 
/s/  Cynthia G. Tudor                                                      
Cynthia G. Tudor, Ph.D.
Director
Medicare Drug Benefit and C & D Data Group

 
 

--------------------------------------------------------------------------------

 

Prescription Drug Plan Attestation of Benefit Plan
WELLCARE PRESCRIPTION INSURANCE, INC.
S5967
Date:  08/31/2009



I attest that I have examined the Plan Benefit Packages (PBPs) identified below
and that the benefits identified in the PBPs are those that the above-stated
organization will make available to eligible beneficiaries in the approved
service area during program year 2010.  I further attest that we have reviewed
the bid pricing tools (BPTs) with the certifying actuary and have determined
them to be consistent with the PBPs being attested to here.


I further attest that these benefits will be offered in accordance with all
applicable Medicare program authorizing statutes and regulations and program
guidance that CMS has issued to date and will issue during the remainder of 2009
and 2010, including but not limited to, the 2010 Call Letter, the 2010
Solicitations for New Contract Applicants, the Medicare Prescription Drug
Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued
through the Health Plan Management System (HPMS).


Plan ID
Segment ID
Version
Plan Name
Plan Type
Transaction Type
Part D Premium
CMS Approval Date
Effective Date
035
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
32.50
8/28/2009
1/1/2010
036
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
39.60
8/28/2009
1/1/2010
037
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
41.60
8/28/2009
1/1/2010
038
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
41.10
8/28/2009
1/1/2010
039
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
40.30
8/28/2009
1/1/2010
040
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
38.30
8/28/2009
1/1/2010
041
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
41.30
8/28/2009
1/1/2010
042
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
41.30
8/28/2009
1/1/2010
043
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
42.70
8/28/2009
1/1/2010
044
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
39.30
8/28/2009
1/1/2010

 
Page 1 of 6  - WELLCARE PRESCRIPTION INSURANCE, INC. – S5967 – 08/31/2009
 

--------------------------------------------------------------------------------

 
 
Plan ID
Segment ID
Version
Plan Name
Plan Type
Transaction Type
Part D Premium
CMS Approval Date
Effective Date

045
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
30.80
8/28/2009
1/1/2010
046
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
44.00
8/28/2009
1/1/2010
047
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
39.40
8/28/2009
1/1/2010
048
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
37.00
8/28/2009
1/1/2010
049
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
42.50
8/28/2009
1/1/2010
051
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
39.40
8/28/2009
1/1/2010
052
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
39.60
8/28/2009
1/1/2010
053
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
41.30
8/28/2009
1/1/2010
054
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
43.50
8/28/2009
1/1/2010
055
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
40.10
8/28/2009
1/1/2010
056
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
37.10
8/28/2009
1/1/2010
057
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
42.50
8/28/2009
1/1/2010
058
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
40.00
8/28/2009
1/1/2010
059
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
49.70
8/28/2009
1/1/2010
060
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
31.20
8/28/2009
1/1/2010
061
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
40.90
8/28/2009
1/1/2010
062
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
35.00
8/28/2009
1/1/2010
063
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
36.30
8/28/2009
1/1/2010

 
Page 2 of 6  - WELLCARE PRESCRIPTION INSURANCE, INC. – S5967 – 08/31/2009
 

--------------------------------------------------------------------------------

 
 
Plan ID
Segment ID
Version
Plan Name
Plan Type
Transaction Type
Part D Premium
CMS Approval Date
Effective Date

064
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
45.50
8/28/2009
1/1/2010
065
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
51.50
8/28/2009
1/1/2010
066
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
33.10
8/28/2009
1/1/2010
067
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
30.00
8/28/2009
1/1/2010
068
0
2
WellCare Signature (PDP)
Medicare Prescription Drug Plan
Renewal
34.50
8/28/2009
1/1/2010
138
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
26.90
8/28/2009
1/1/2010
139
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
30.80
8/28/2009
1/1/2010
140
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
33.30
8/28/2009
1/1/2010
141
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
39.80
8/28/2009
1/1/2010
142
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
30.50
8/28/2009
1/1/2010
143
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
37.30
8/28/2009
1/1/2010
144
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
33.20
8/28/2009
1/1/2010
145
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
36.30
8/28/2009
1/1/2010
146
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
30.80
8/28/2009
1/1/2010
147
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
27.40
8/28/2009
1/1/2010
148
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
28.80
8/28/2009
1/1/2010
149
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
33.70
8/28/2009
1/1/2010
150
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
30.30
8/28/2009
1/1/2010

 
Page 3 of 6  - WELLCARE PRESCRIPTION INSURANCE, INC. – S5967 – 08/31/2009
 

--------------------------------------------------------------------------------

 
 
Plan ID
Segment ID
Version
Plan Name
Plan Type
Transaction Type
Part D Premium
CMS Approval Date
Effective Date

151
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
38.00
8/28/2009
1/1/2010
152
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
36.90
8/28/2009
1/1/2010
154
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
34.90
8/28/2009
1/1/2010
155
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
31.10
8/28/2009
1/1/2010
156
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
23.20
8/28/2009
1/1/2010
157
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
31.40
8/28/2009
1/1/2010
158
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
26.90
8/28/2009
1/1/2010
159
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
24.50
8/28/2009
1/1/2010
160
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
29.80
8/28/2009
1/1/2010
161
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
37.90
8/28/2009
1/1/2010
162
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
40.90
8/28/2009
1/1/2010
163
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
18.00
8/28/2009
1/1/2010
164
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
29.10
8/28/2009
1/1/2010
165
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
19.70
8/28/2009
1/1/2010
166
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
28.70
8/28/2009
1/1/2010
167
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
39.20
8/28/2009
1/1/2010
168
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
44.50
8/28/2009
1/1/2010
169
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
24.30
8/28/2009
1/1/2010

 
Page 4 of 6  - WELLCARE PRESCRIPTION INSURANCE, INC. – S5967 – 08/31/2009
 

--------------------------------------------------------------------------------

 
 
Plan ID
Segment ID
Version
Plan Name
Plan Type
Transaction Type
Part D Premium
CMS Approval Date
Effective Date

170
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
38.70
8/28/2009
1/1/2010
171
0
2
WellCare Classic (PDP)
Medicare Prescription Drug Plan
Renewal
33.30
8/28/2009
1/1/2010


Page 5 of 6  - WELLCARE PRESCRIPTION INSURANCE, INC. – S5967 – 08/31/2009
 
 

--------------------------------------------------------------------------------

 
 

/s/ Heath Schiesser   9/4/09   CEO:       Date   Heath Schiesser
CEO/President
8735 Henderson Road
Tampa, FL 33634
813-290-6205
     

 
 

/s/ Thomas L. Tran   9/4/09   CFO:       Date  
Thomas L. Tran
CFO
8735 Henderson Road
Tampa, FL 33634
813-290-6200 (1770)
     

 
PDP benefit attestations should be sent by overnight courier to:


Centers for Medicare & Medicaid Services
ATTN:  Julie Gover/Part D Benefit Attestation
Mail Stop C1-26-12
7500 Security Boulevard
Baltimore, MD 21244-1850
 
Page 6 of 6  - WELLCARE PRESCRIPTION INSURANCE, INC. – S5967 – 08/31/2009